Citation Nr: 1647843	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States












INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Board previously reviewed this case in May 2015, and denied the Veteran's claim.  The veteran appealed that decision to the Court of Appeals for Veterans Claims and the case was vacated and remanded pursuant to a Joint Motion for Remand from the parties.  


FINDING OF FACT

The evidence shows that it is at least as likely as not that that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

Criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected back disability, diabetes mellitus, and hypertension and non-service connected bilateral knee disability.  The Veteran seeks a TDIU effective August 18, 2006, the date TDIU requirements were met.  See, April 2015 Informal Hearing Presentation.

Beyond the ratings contemplated by the Rating Schedule, VA regulations establish objective and subjective standards for an award of a TDIU.  38 C.F.R. § 4.16(a) (2015).  If the veteran's schedular rating is less than total, a total disability rating may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if, as in the instant case, the veteran has one disability, the disability shall be ratable at 60 percent or more.  38 C.F.R. §§ §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran is currently service-connected for the Veteran was service-connected for nephropathy with renal hypertension, rated 60% disabling, effective August 18, 2006; type II diabetes mellitus, rated 20% disabling, effective September 5, 2002; a back disability, rated 20% disabling, effective May 1, 2010; peripheral neuropathy of the right and left upper extremity, each rated 10% disabling, effective August 18, 2006; and peripheral vascular disease of the right and left lower extremity and tinea pedis, each rated as noncompensably (zero percent) disabling.  The combined disability rating was 80 percent, effective from August 18, 2006.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Records from the Social Security Administration (SSA) include a January 2007 disability determination which shows that the Veteran was awarded benefits for a primary back disability and secondary diabetes mellitus and his disability began in November 2005.  He claimed that he was unable to work due to diabetes, a chronic back disability, and a right knee disability. 

In a December 2007 Application for Increased Compensation based on Unemployability, the Veteran indicated that he was unemployable due to his back and bilateral knee disabilities, diabetes, and high blood pressure.  The only employer listed was a shuttle company for which he was employed full-time as a shuttle driver from May 2000 to November 2002.  He indicated that he applied for a position as a stock helper at Home Depot in March 2005 and a hardware store in April 2005.  He also applied for a position as an electrician/helper for various companies in December 2005.  He contends that the companies refused to hire him due to his disabilities and medication taking to treat those disabilities.  After becoming too disabled to work, he was enrolled in electrical worker/plumber classes from April 2006 to June 2006.  

In a February 2008 statement, the Veteran stated that numerous job applications were turned down due to his medical history, i.e. back surgery, knee surgery, diabetes, and high blood pressure and the medications taken to treat his conditions.  He stated that he had not worked since November 2002 and tried to find employment, but had major problems with his back disability and diabetes.

In February and May 2008, the RO sent a letter to the Veteran's former employer regarding his employment history, but no response was received. 

On March 2008 VA examination, the examiner diagnosed peripheral vascular disease of the lower extremities, resolved; tinea pedis, resolved; type II diabetes mellitus, with an objectively positive response to medication and positive lab values; peripheral neuropathy of the lower extremities; and status post lumbar surgery with scarring and intervertebral disc syndrome.  In response to the RO's request for the examiner to describe the functional impairment caused by the Veteran's service-connected disabilities and the effect of those impairments on his ability to perform physical and sedentary activities of daily living, the examiner opined that there is no functional impairment on sedentary or physical activities of daily living, providing more evidence against this claim.

In an August 2009 letter, the Veteran reiterated that he was unable to work due to back problems and other medical problems.  He stated that he tried in vain to obtain employment, but was turned down due to his medical history.

On February 2015 VA Disability Benefits Questionnaire examinations, after a complete examination of the Veteran's spine, the examiner diagnosed degenerative disc disease, L5-S1, status post lumbar surgery with scarring.  The examiner opined that the impact of the Veteran's back disability on employment is that overuse, including bending, lifting and carrying heavy items for prolonged periods of time, is expected to bring on pain and loss in range of motion.

On diabetes mellitus examination, the examiner opined that diabetes did not impact the Veteran's ability to work.

The February 2015 examiner's opinions suggest that the Veteran may have difficulty working in physically demanding positions which involve overuse of the back.  However, the March 2008 VA examiner opined that the Veteran's service-connected disabilities did not cause any functional impairment on sedentary or physical activities, providing evidence against the claim.

Medical evidence from as early as 2002, and as recently as 2014, states that the Veteran cannot sit for prolonged periods of time or extensively walk, and thus suggests the Veteran may be precluded from sedentary or physical occupations.  An October 2002 VA examination indicated that it would be difficult for the Veteran to bend or sit for prolonged periods of time because of degenerative changes in his lumbar spine.  During the March 2008 VA examination, the Veteran reported intermittent claudication (exercise-induced cramping caused by obstruction of the arteries) if he walked 40 yards at 2 miles per hour on level ground.  An August 2014 VA treatment record also indicated that the Veteran could not walk much because of the pain in his lower back. 

The Veteran also contends that he was turned down for jobs due to his disabilities and the medication required to treat those disabilities.  For example, the Veteran complained that his medications left him "dizzy and slow to respond to some situations." 

After review of the above, the Board finds that the evidence is in relative equipoise that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Again, the evidence does not have to be overwhelming or even a fair preponderance of the evidence.  Rather, the question is whether the evidence in favor and against the claim is relatively balanced.  Accordingly, as the evidence is balanced, the benefit-of-the-doubt doctrine is for application and a TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")

ORDER

Entitlement to TDIU is granted, for the entire appeal period.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


